          Case 1:20-cv-04174-ALC Document 17 Filed 12/04/20 Page 1 of 1



                                          Attorneys at Law
                       45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006                         December 4, 2020
                              TEL: (212) 248-7431 FAX: (212) 901-2107
                                WWW.NYCEMPLOYMENTATTORNEY.COM
                                     A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                         December 3, 2020
Via ECF & First Class Mail
Honorable Andrew L. Carter, Jr.
United States District Court Judge
United States District Courthouse
40 Foley Square
New York, New York 10007

       RE:     Thelma Gomez v. NYHS Design Inc. et al.,
               Docket No. 20-CV-04174 (ALC)
Your Honor:

        This office represents Plaintiff Thelma Gomez (“Plaintiff”) in the above-referenced matter.
Plaintiff writes to respectfully request an enlargement of time from November 23, 2020 to next
Friday, December 11, 2020 to file her motion for default judgment. Plaintiff apologizes for the
lateness of this request. The requested extension is necessary due to a calendaring error by counsel
as well as the need to facilitate Plaintiff executing her affidavit in support of default judgment.

       Plaintiff thanks the Court for its time and attention.


                                                              Respectfully Submitted,


                                                   By:         /s/Shawn R. Clark
                                                              Shawn R. Clark




                                 December 4, 2020




                                                        1
